UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6499


DAVID LEE SMITH,

                     Petitioner - Appellant,

              v.

RICK JACKSON,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:06-hc-02061-BO)


Submitted: August 22, 2019                                        Decided: August 27, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David Lee Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith seeks to appeal the district court’s order denying his motion for

release pending appeal of the court’s order denying his Fed. R. Civ. P. 60(b) motions for

reconsideration of the court’s order denying relief on his 28 U.S.C. § 2254 (2012) petition.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Smith v. Jackson, No. 5:06-hc-02061-BO (E.D.N.C.

Mar. 21, 2019). We deny Smith’s motion for a certificate of appealability as unnecessary.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2